 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ARMANDO BELTRAN PRADO,

 9                             Petitioner,                Case No. C18-1307-JLR-JPD

10          v.                                            ORDER GRANTING JOINT
                                                          STIPULATION TO MODIFY
11   KIRSTJEN M. NIELSEN, et al.,                         BRIEFING SCHEDULE

12                             Respondents.

13

14          This is a 28 U.S.C. § 2241 immigration habeas action. The parties have filed a joint

15   stipulation to modify the briefing schedule for respondents’ motion to dismiss. Dkt. 6. Finding

16   good cause, the joint stipulation, Dkt. 6, is GRANTED, and the Clerk is directed to RE-NOTE

17   respondents’ motion to dismiss, Dkt. 4, for November 2, 2018. Petitioner shall file his response

18   by October 29, 2018. The Clerk is directed to send copies of this order to the parties and to the

19   Honorable James L. Robart.

20          Dated this 24th day of October, 2018.

21

22
                                                  A
                                                  JAMES P. DONOHUE
                                                  United States Magistrate Judge
23


     ORDER GRANTING JOINT
     STIPULATION TO MODIFY BRIEFING
     SCHEDULE - 1
